Citation Nr: 0110341	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
August 1975, preceded by an unverified period of active 
military service from July 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran also submitted a Notice of disagreement 
to a March 1999 rating denial and was provided with a 
Statement of the Case in response.  However, a substantive 
appeal as to the issues considered in the March 1999 rating 
is not shown to have been submitted and no additional issues 
have been development for appellate review.


REMAND

This appeal arises out of the veteran's claim that he 
currently has hypertension, and that he has been treated for 
hypertension since he was in service.

In the veteran's original claim for service connection, 
received in June 1998, he claimed service connection for 
"high blood pressure."  He reported being treated in 
service in 1974 at Kurat Air Force Base, Thailand and that he 
had also been treated by a Dr. Carr for high blood pressure.  
He included part of an address for Dr. Carr, but he did not 
specify the dates of treatment.  The veteran has also 
submitted some private treatment records which include a 
diagnosis of hypertension and some of the records list Ronnie 
L. Carr, D.O., of the Warren Clinic.  However, since it is 
not clear whether these represent all the records from Dr. 
Carr further development of the record is necessary.  

In the veteran's substantive appeal, received in October 
1999, the veteran stated that he had been treated for 
hypertension since service, and that as such, service 
connection should be granted.  The Board has reviewed the 
veteran's service medical records in the claims file, which 
are negative for any findings of high blood pressure.  The 
veteran's representative has suggested that perhaps there are 
additional service medical records that have not yet been 
associated with the veteran's claims file.  Since the veteran 
reported treatment in 1974 at Kurat Air force Base, Thailand 
and the available service medical records include records 
from 



Kurat, but nothing pertaining to hypertension, a further 
search for additional service medical records is warranted.

As the veteran's representative points out in a March 2001 
written informal hearing presentation, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's 
representative has requested that the RO obtain treatment 
records from Dr. Carr and undertake a further effort to 
obtain additional service medical records. 

The Board finds that in view of the veteran's assertions of 
treatment in service in 1974 and thereafter for hypertension, 
the following assistance must be provided to comply with the 
VCAA.  The RO should assist the veteran in obtaining any 
treatment records relevant to his claim for hypertension, 
particularly any additional records from Dr. Carr or other 
records indicating treatment for hypertension since service.  
The RO should also ascertain whether there are any additional 
service medical records, particularly from Kurat Thailand and 
if so, associate them with the claims file.  Following 
receipt of any additional evidence, a physical examination 
should be scheduled if it is necessary to determine whether 
the veteran's hypertension is related to service. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make a request for any 
additional service medical records in this 
case, particularly records from Kurat Air 
Force Base, Thailand.  If there are no 
additional records, or if such records are 
deemed unavailable, the claims file should 
be documented to this effect.    

3.  The RO should contact the veteran and 
request that he
identify the names and addresses of any 
medical providers that have treated him 
for hypertension, and whose records have 
not yet been associated with the 


claims file.  The veteran should be asked 
to identify any treatment records 
covering the period following his 
separation from service in 1974.  The RO 
should specifically request that the 
veteran provide any additional 
identifying information as to the 
treatment he received from Dr. Carr, 
including dates of treatment and an 
updated address.  If the veteran 
identifies any outstanding treatment 
records, the RO should obtain and 
associate those records with the claims 
file.  

4.  Following receipt of any additional 
evidence, a physical examination should be 
scheduled if it is needed to determine 
whether the veteran has hypertension which 
is related to service.  The veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  Any tests deemed necessary by 
the examiner should be conducted.  The 
examiner is asked to determine whether the 
veteran has hypertension and, if so, 
whether is it is as likely as not related 
to service or had its onset with in a year 
of the veteran's separation from service.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


